ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-089, concluding that NICHOLAS PANARELLA, JR, of MARLTON, who was admitted to the bar of this State in 1974, and who thereafter was temporarily suspended from the practice of law pursuant to Rule l:20-13(b) by Order of the Court filed on April 3, 2001, should be suspended from the practice of law for a period of three years for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), established by respondent’s plea of guilty to violation of 18 U.S.C.A. §§ 3,1343 and 1346, and good cause appearing;
It is ORDERED that NICHOLAS PANARELLA, JR, is suspended from the practice of law for a period of three years and until the further Order of the Court, retroactive to April 3, 2001; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.